Exhibit 10.2

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT FOR NIKHIL VARTY

WHEREAS, World Standard Ltd. (“WORLD”), and Mr. Nikhil Varty (“Executive”),
entered into a certain Employment Agreement dated April 15, 2001, including an
Addendum thereto dated February 1, 2006 (collectively, the “Agreement”); and

WHEREAS, WABCO Expats, Inc. (“WABCO EXPATS”), a wholly owned subsidiary of WABCO
Holdings, Inc. (“WABCO”), assumed the obligations under the Agreement as
successor to WORLD;

WHEREAS, Executive currently serves as WABCO’s Vice President – Compression and
Braking;

WHEREAS, amendment of the Agreement is now considered desirable;

NOW, THEREFORE, pursuant to and in accordance with the prior approval of the
Compensation, Nominating and Governance Committee of WABCO’s Board of Directors,
the Agreement be, and it hereby is, amended in the following particulars,
effective as of May 26, 2011:

 

1. By adding the following new Section to the Agreement immediately following
the Section therein entitled “INCENTIVE COMPENSATION”:

“SEVERANCE BENEFITS

In the event that your employment is terminated by WABCO EXPATS, WABCO, or any
of their affiliated companies without Cause or by you for Good Reason (as each
such term is defined in Appendix A hereto), you will be entitled to receive the
following severance benefits, which are in lieu of and not in addition to any
statutory severance benefits that may otherwise be payable to you. If the
statutory severance benefits to which you would otherwise be entitled are
greater than the amounts described herein, you will receive the statutory
severance benefits and no amounts shall be payable under this section.
Otherwise, the statutory severance benefits payable to you will be treated as an
offset against the amounts payable under this section, so that you will be
entitled under this section solely to the excess of the amounts described herein
over the amount of such statutory severance benefits, if any. In all events, the
amounts payable as severance under this section is subject to your executing a
release of claims against WABCO EXPATS, WABCO and their affiliated companies
within 45 days of your termination of employment. For avoidance of doubt, any
termination of your employment due to death, disability or pursuant to any
applicable mandatory retirement policy for executive officers



--------------------------------------------------------------------------------

shall not be considered to be “without Cause” for purposes of determining
eligibility for severance benefits.

The gross severance benefits payable hereunder (prior to any offset for any
statutory severance benefits payable) will include cash severance benefits in a
single lump sum amount, payable 60 days after your employment termination, equal
to one and one half times the sum of your (i) then current annual base salary
plus (ii) your then current target annual incentive opportunity. You will also
receive reimbursement of premiums for continued group medical coverage for you
and your eligible dependents at the same coverage levels as in effect
immediately prior to such termination for a period of 18 months, subject to
earlier cessation if you receive comparable benefits from a future employer or
fail to timely elect COBRA coverage and reimbursement for financial planning
services up to a maximum amount of $5,000, so long as such request for
reimbursement is submitted within one year of your termination of employment.

If and to the extent the requirements of Section 409A of the U.S. Internal Code
of 1986, as amended (the “Code”), would otherwise apply to any of the severance
benefits provided under this section, the parties intend that such severance
benefits shall be exempt from Code Section 409A. Specifically, the parties
intend that: (a) the severance pay described above shall be exempt from Code
Section 409A as a “short-term deferral” pursuant to Treas. Reg.
Section 1.409A-1(b)(4); (b) the continued medical coverage described above shall
be exempt from Code Section 409A pursuant to Treas. Reg.
Section 1.409A-1(b)(9)(v)(B); and (c) the reimbursement for financial planning
services described above shall constitute a “limited payment” that is exempt
from Code Section 409A pursuant to Treas. Reg. Section 1.409A-1(b)(9)(v)(D).

Notwithstanding the payment schedule contained elsewhere in this section, if and
to the extent Section 409A would otherwise apply, if you are a “specified
employee” (as defined below) at the time of your termination of employment, the
severance benefits under this section shall not be made before the date which is
six (6) months and one (1) day after the date of your termination of employment
(or, if earlier, the date of your death). For purposes of this agreement,
“specified employee” shall have the meaning set forth in Treas. Reg.
Section 1.409A-1(i), except that “compensation” shall be defined using the
special rule provided in Treas. Reg. Section 1.415(c)-2(g)(5)(ii). Any payments
that are so delayed will be paid in full on the first day following the end of
the six (6) month period described above. In this case, you shall have the right
during such six-month period to pay any unpaid part of the applicable premiums
for continued medical coverage at your own expense in order for you to keep such
coverage in force.”

 

2. By adding the following new Section to the Agreement immediately following
the Section therein entitled “RELOCATION”:



--------------------------------------------------------------------------------

“TIMING OF REIMBURSEMENTS AND OTHER PAYMENTS; CODE SECTION 409A

If and to the extent any benefits, reimbursements and other payments provided
under this agreement would otherwise be subject to the requirements of Code
Section 409A, the provision of any such benefits, reimbursements, and other
payments shall be made or done in a manner that complies with the requirements
of Code Section 409A. All expenses or other reimbursements to you under this
agreement, if any, shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you (subject
to you timely providing any required supporting documentation); provided,
however, that the timing for reimbursements of any tax equalization payments
shall be as set forth below. Any reimbursement payments due to you pursuant to
this agreement shall not be subject to liquidation or exchange for another
benefit and the amount of such expenses eligible for reimbursement or such
benefits that you receive in one taxable year shall not affect the expenses
eligible for reimbursement or the amount of such benefits that you will receive
in any other taxable year.

Any amounts payable to you pursuant to any tax equalization agreement (within
the meaning of Treas. Reg. Section 1.409A-1(b)(8)(iii)) shall be made to you not
later than the last day of your second taxable year following the year in which
your U.S. Federal income tax return is required to be filed (including any
extensions) for the year to which the compensation subject to the tax
equalization payment relates, or, if later, your second taxable year following
the latest such taxable year in which your foreign tax return or payment is
required to be filed or made for the year to which the compensation subject to
the tax equalization payment relates.

The parties intend that the payments and benefits provided for in this agreement
to either be exempt from Code Section 409A or be provided in a manner that
complies with Code Section 409A and, accordingly, to the maximum extent
permitted, this agreement shall be interpreted, and such payment and benefits
shall be paid or provided under such other conditions determined by us that
cause such payment and benefits, to be in compliance therewith; provided,
however, we make no representation that any or all of the payments or benefits
provided under this agreement will be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to any such payments or benefits. In no event whatsoever shall we be liable for
any additional tax, interest or penalty that may be imposed on you by Code
Section 409A or damages for failing to comply with Code Section 409A.

Notwithstanding anything contained herein to the contrary, if and to the extent
any payments or benefits provided under this agreement would otherwise be
subject to the requirements of Code Section 409A and are payable upon your
termination of employment, such payments or benefits shall be paid or provided
only if your termination of employment constitutes a “separation from service”
within the



--------------------------------------------------------------------------------

meaning of Code Section 409A (determined after applying the presumptions set
forth in Treas. Reg. Section 1.409A-1(h)(1) and (3)).”

 

3. By adding to the end of the Agreement the following new Appendix A:

“APPENDIX A

DEFINITIONS

Cause - means (a) your willful and continued failure substantially to perform
your duties (other than any such failure resulting from incapacity due to
reasonably documented physical or mental illness), after a demand for
substantial performance is delivered to you, which specifically identifies the
manner in which it is believed that you have not substantially performed your
duties, (b) conviction of, or plea of nolo contendere to, a felony, or (c) the
willful engaging by you in gross misconduct that is materially and demonstrably
injurious to WABCO EXPATS and/or its affiliated companies (collectively, the
“Company Group”) or materially impairs your trustworthiness or effectiveness in
the performance of your duties. For purposes hereof, no act, or failure to act,
on your part shall be considered “willful” unless done, or omitted to be done,
by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company Group. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of WABCO or based upon the advice of counsel for WABCO EXPATS
or any of its affiliated companies shall be conclusively presumed to be done, or
omitted to be done, by you in good faith and in the best interest of the Company
Group.

Good Reason - means any of the following:

 

  (a) a material diminution in your authority, duties, responsibilities status
or position(s) as an executive of the Company Group;

 

  (b) a relocation of your principal offices by at least 30 miles from your
initial location under this assignment (other than in connection with
repatriation);

 

  (c) a reduction by the Company Group in your base salary;

 

  (d) the taking of any action by the Company Group (including the elimination
of a plan without providing substitutes therefor or the reduction of your awards
thereunder) that would substantially diminish the aggregate projected value of
your awards under the Company Group’s applicable incentive plans in which you
were participating at the time of the taking of such action;

 

  (e) the taking of any action by the Company Group that would substantially
diminish the aggregate value of the benefits provided to you under the Company
Group’s applicable medical, health, accident, disability, life insurance, thrift
and retirement plans in which you were participating at the time of the taking
of such action; or



--------------------------------------------------------------------------------

  (f) any purported termination by the Company Group of your employment that is
not effected for Cause, provided that this shall not include any termination of
employment pursuant to the Company Group’s applicable mandatory retirement
policy for executive officers.

Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred (i) with regard to the occurrence of the events described in
subsections (c), (d) and (e) above prior to a Change of Control (as defined in
the WABCO Holdings Inc. Omnibus Incentive Plan) if such reductions or actions
are proportionate to the reductions or actions applicable to similarly situated
executive officers of the Company Group pursuant to a cost savings plan or
(ii) unless you give the Company written notice that such event constitutes Good
Reason within 90 days of first having knowledge of such event and the Company
fails to cure the event within 30 days after receipt of such written notice.”

IN WITNESS WHEREOF, the Parties have executed this amendment as of the date(s)
written below:

 

NIKHIL VARTY     WABCO EXPATS, INC               By:           Title:     Dated:
        Dated:    